Citation Nr: 9932376	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the spine.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a right ankle fracture with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran performed unverified active military service from 
September 1960 to January 1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that in a June 1990 rating decision the RO, 
among other things, granted service connection for right 
shoulder sprain, degenerative joint disease of the spine, and 
right ankle fracture with degenerative joint disease, 
evaluated as 0 percent, 0 percent and 10 percent disabling, 
respectively, effective February 1, 1990.  The RO also denied 
service connection for sulfur drug reaction.  The veteran 
filed a notice of disagreement relative to these issues in 
July 1990 and a statement of the case was issued in August 
1990.  A substantive appeal was received in September 1990.  

In May 1991, the Board remanded the case to the RO for 
further development.  The veteran, accompanied by his 
accredited representative, appeared and presented testimony 
before a hearing officer at the RO in December 1991.  At that 
time, he withdrew the issues of service connection for sulfur 
drug reaction and an increased (compensable) rating for right 
shoulder sprain from the appeal.  A March 1992 hearing 
officer's decision, effectuated in a rating decision the 
following month, increased the ratings for degenerative joint 
disease of the spine and right ankle disability to 10 percent 
and 20 percent, respectively; both evaluations effective from 
February 1, 1990. 

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking 10 percent and 20 percent ratings 
for his service-connected spinal and right ankle 
disabilities, respectively.  Further, there is no written 
withdrawal of the issues under 38 C.F.R. § 20.204.  
Therefore, the Board will consider the increased rating 
issues on appeal.  

As will be discussed below, the Board determines that the 
issue of separate evaluations under Diagnostic Code 5003 and 
5010, for degenerative joint disease of the lumbar, cervical, 
and thoracic segments of the spine, may be reasonably 
inferred from the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record demonstrates that the veteran's 
service-connected spinal disability is characterized by x-ray 
findings that are consistent with arthritic changes of the 
lumbar, cervical, and thoracic segments of the spine.

3.  Functional impairment due to pain of the veteran's lumbar 
spine is tantamount to moderate limitation of motion.

4.  The veteran's degenerative joint disease of cervical and 
thoracic segments of the spine is manifested by subjective 
complaints of neck pain and tenderness on palpation of the 
mid-thoracic region.

5.  The evidence of record demonstrates that the veteran's 
service-connected residuals of a right ankle fracture with 
degenerative joint disease is manifested by symptomatology 
that approximates ankylosis of the ankle in dorsiflexion 
between 0 and 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the lumbar spine have been met, for the 
period from February 1, 1990.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25(b), 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292 (1999); 
Estaban v. Brown, 6 Vet. App. 259 (1994).

2.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the cervical spine have been met, for the 
period from February 1, 1990.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25(b), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5290; Estaban, supra.

3. The criteria for a 10 percent evaluation for degenerative 
joint disease of the thoracic spine have been met, for the 
period from February 1, 1990.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25(b), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5291; Estaban, supra.

4.  The criteria for a 30 percent evaluation for residuals of 
a right ankle fracture with degenerative joint disease have 
been met, for the period from February 1, 1990.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Codes 5010, 5270, 5271 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1151; 
38 C.F.R. § 4.1.

VA regulations require that a disability evaluation be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


I.  Degenerative Joint Disease of the Spine

Factual Background

The service medical records indicate that in June 1974, the 
veteran was seen for complaint of back pain for the past day 
after lifting a heavy object.  There was no radiation.  The 
impression was acute lumbosacral strain.  Physical 
examination two days later noted that flexion and extension 
elicited no pain.  Straight leg raising was negative 
bilaterally.  The impression was lumbosacral strain.  Six 
days later, the veteran reported that his back was painfree.

In September 1979, the veteran complained of low back pain 
that morning after stretching exercises.  He reported 
bilateral pain radiating into his buttocks.  There was no 
sciatica pain or neurological deficit.  The assessment was 
acute low back strain.  He was treated with aspirin and heat.  
Three days later, he reported that his low back was still 
symptomatic.  Examination revealed limited range of motion.  
The assessment was low back strain - rule out disc disease.  
Later that month, the veteran complained of severe low back 
pain, mostly over the S1 joint bilateral after bending 
exercises.  There was no sensory or motor deficit.  
Examination revealed limited range of motion and tenderness 
over the S1 joint with deep pressure.  Paravertebral muscle 
spasm was noted.  The assessment was low back strain.  On 
follow-up examination in October 1979, there was full range 
of motion and no point tenderness.

Upon medical examination conducted in November 1989, for 
purposes of retirement from active service, the spine was 
clinically evaluated as normal.

On VA examination in March 1990, the veteran reported that he 
felt a grinding sensation in his neck chronically.  He denied 
any chronic decrease in range of motion or chronic pain.  
Concerning the lumbar area, the veteran reported experiencing 
multiple episodes of low back pain described as 
"stiffness".  There was no radiation of pain into the lower 
extremities.  No aggravation of pain with coughing or 
sneezing.  He reported limitations in activities such as 
weightlifting, racquetball and golf.  He did daily exercises 
for his low back which helped the stiffness.  Physical 
examination revealed that range of motion of the neck was 
intact.  There was no costovertebral tenderness or tenderness 
over the spine.  Straight leg raising was negative up to 90 
degrees bilaterally.  X-rays of the cervical spine revealed 
degenerative narrowing of the intervertebral disc space at 
C5-6.  X-rays of the lumbar spine revealed mild degenerative 
spurring at T12, L1 and T11.  There were no other significant 
findings.  The diagnoses included recurrent low back pain 
with limitation in activity, and degenerative changes on x-
ray; and a history of neck pain and degenerative changes on 
x-ray.

Based on the evidence described above, entitlement to service 
connection for degenerative joint disease of the entire spine 
was granted by a June 1990 rating decision, and a 
noncompensable evaluation was assigned, effective from 
February 1, 1990.

A VA examination report, dated in June 1991, indicated that 
the veteran walked without a limp and was able to walk on his 
heels and toes.  He was also able to squat and arise while 
holding the exam table.  The back was symmetrical with level 
shoulders and pelvis.  There was a normal dorsal kyphosis and 
lumbar lordosis and no evidence of scoliosis.  There was no 
visible nor palpable spasm present.  Axial loading at the 
vertex produced no increased pain.  Passive trunk rotation 
was not painful.  To superficial palpation, there was no 
tenderness about the neck, upper back or lower back.  There 
was tenderness to deeper palpation through the mid thoracic 
region.  There was no tenderness about the lumbar area.  
There was no sacrosciatic notch tenderness present.  Range of 
motion of the cervical spine was flexion to 45 degrees, 
extension to 60 degrees, rotation to 75 degrees bilaterally, 
and lateral flexion to 45 degrees bilaterally.  Range of 
motion of the lumbar spine was flexion to 90 degrees, 
extension to 20 degrees with some pain in the low back, 
lateral flexion to 35 degrees bilaterally with low back pain, 
and rotation to 25 degrees bilaterally with low back pain.  
X-rays of the cervical spine revealed changes consistent with 
mild osteoarthritis in the lower cervical spine.  X-rays of 
the thoracic spine revealed mild anterior wedging of T12 
vertebral body of uncertain duration and etiology.  X-rays of 
the lumbar spine revealed L5 spondylolysis.  The diagnoses 
were cervical dorsal strain and lumbosacral strain.  

In December 1991, the veteran testified that his arthritic 
condition of the spine had become more severe with increased 
low back pain.  In the mornings, he stated that he did back 
exercises to loosen up his spine before he did any physical 
activities.  He stated that his activities were restricted 
because of his low back disorder.  He indicated that his back 
"goes out" two or three times a year but that he tries to 
"stay ahead" of this by exercising.  He stated that he had 
full motion of his neck but had restricted motion of his low 
back.  See December 1991 hearing transcript.  

VA examination in January 1992 revealed no evidence of 
significant cervical spine pathology.  Examination of the 
upper extremities revealed 5/5 deltoid, 5/5 biceps, triceps, 
wrist extension, wrist flexion, grip, interossei, and 
extensor pollicis longus.  There was normal sensation from C5 
to T1 distributions.  Regarding the low back, physical 
examination revealed negative straight leg raising 
bilaterally.  There was 5/5 lower extremity strength and 
normal sensation in the L1-S1 distribution.  He had 2/2 
reflexes at the knees and 1/2 at the ankles.  His Wadell's was 
0/5.  He had mild tenderness in the perispinal region of L4 
and L5.  He was able to come within eight inches of touching 
the floor.  He was able to laterally rotate in each direction 
25 degrees.  There was no evidence of significant 
neurological involvement.  The pertinent diagnosis was low 
back pain.  

In a March 1992 hearing officer's decision, effectuated in a 
rating decision the following month, the rating for 
degenerative joint disease of the spine was increased to 10 
percent effective February 1, 1990. 

Analysis

As noted above, service connection was established for 
degenerative joint disease of the entire spine in June 1990; 
a noncompensable evaluation was assigned, effective from 
February 1, 1990, the day following separation from service.  
During the pendency of this appeal, the disability evaluation 
for the spine was subsequently increased to 10 percent, 
effective February 1, 1990.  As the veteran takes issue with 
the initial rating assigned when service connection was 
granted, the Board must evaluate the relevant evidence since 
the date of discharge from service; it may assign separate 
ratings for separate periods of time based on facts found -- 
a practice know as "staged" ratings.  Fenderson v. West, 12 
Vet.App. 119, 126-27 (1999).

Currently, the veteran's degenerative joint disease of the 
entire spine is evaluated as a single disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  This regulatory 
provision authorizes the VA assign a schedular evaluation 
under Diagnostic Code 5010, if the arthritis is substantiated 
by x-ray findings.  38 C.F.R. § 4.71a.  The Board's review of 
the record reflects that the clinical data, dated between 
March 1990 and June 1991, establish x-ray findings consistent 
with arthritic changes involving the cervical, thoracic, and 
lumbar segments of the spine.

Diagnostic Code 5010 provides that traumatic arthritis should 
be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that, when documented by X-rays, arthritis is rated 
on basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Codes 
5003 and 5010 and 38 C.F.R. §  4.59 provide that painful 
motion due to traumatic arthritis, which is established by X-
ray, is deemed to be limitation of motion and warrants a 
minimum compensable rating, per joint, even if there is no 
actual limitation of motion.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995) (citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 489 (1991)); Schafrath v. Derwinski, 1 
Vet.App. 589, 592-93 (1991).

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation of motion warrants a 
20 percent evaluation; and severe limitation of motion 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

In this case, the service medical records show that while the 
veteran was treated for low back pain in June 1974 and 
September 1979, physical examination in October 1979 revealed 
full range of motion and no point tenderness.  Clinical 
evaluation of the spine was normal on retirement examination 
in November 1989.  There is no medical evidence of weakness, 
fatigability, or incoordination of the lumbar spine.  As 
previously noted, however, the March 1990 examiner did 
diagnose the veteran as having recurrent low back pain with 
limitation of activity.  Although there was slight actual 
limitation of lumbar spine motion, as shown by VA examination 
of June 1991, there is satisfactory evidence of painful 
motion.  There is also medical evidence, and the veteran has 
provided convincing testimony, that the low back becomes 
increasingly painful with almost any activity.  A part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Thus, the Board finds that 
there is a question of whether the 10 percent or 20 percent 
evaluation most accurately reflects the degree of 
disablement.  Resolving all reasonable doubt in the veteran's 
favor, the Board determines that the disability picture is 
tantamount to moderate limitation of motion of the lumbar 
spine.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.  
Accordingly, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.40; see generally DeLuca v. Brown, 8 Vet.App. 202, 208 
(1995).  However, since limitation of motion is not a degree 
to warrant a 40 percent evaluation under Diagnostic Code 
5292, and the medical evidence is not clinically 
characteristic of neurological impairment consistent with 
severe intervertebral disc syndrome (Diagnostic Code 5293), 
or of abnormal mobility, loss of lateral motion (Diagnostic 
Code 5295), or ankylosis (Diagnostic Code 5289) of the lumbar 
spine, the Board finds that the veteran does not meet the 
criteria for an evaluation in excess of 20 percent for the 
lumbar spine.

As indicated above, the Board observes that the evidence of 
record reasonably infers that there are also claims for 
separate evaluations for degenerative joint disease of the 
cervical and thoracic segments of the spine, in addition to 
the currently assigned 20 percent evaluation for degenerative 
joint disease of the lumbar spine, under Diagnostic Codes 
5003 and 5010, in light of 38 C.F.R. § 4.25(b).  See 
Robinette v. Brown, 8 Vet.App. 69 (1995); Akles v. Derwinski, 
1 Vet.App. 118 (1991).  In this context, VA regulation 
provides that, except as otherwise provided in the rating 
schedule, disabilities arising from a single disease entity, 
such as arthritis, are to be rated separately.  38 C.F.R. 
§ 4.25(b).  Thus, VA is obligated to consider all issues 
reasonably inferred by the evidence of record, even if such 
issues are not directly raised by the veteran.  See Douglas 
v. Derwinksi, 2 Vet.App. 435, 438-40 (1992) (citations 
omitted).

In this regard, the Board is permitted to assign separate 
ratings if the evidence of record demonstrates that the 
veteran has "separate and distinct manifestations" from the 
same injury.  See Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).  The "critical element" in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
See Esteban v. Brown, 6 Vet. App. at 261-62.  But see 
38 C.F.R. § 4.14 (regarding impermissible "pyramiding" of 
benefits). 

The Board now turns to the issue of whether separate 
evaluations are warranted pursuant to Diagnostic Codes 5003 
and 5010, for degenerative joint disease of the cervical and 
thoracic segments of the spine.  See 38 C.F.R. § 4.25(b).

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation; moderate limitation of motion warrants 
a 20 percent evaluation; and severe limitation of motion 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

Moderate as well as severe limitation of motion of the dorsal 
(thoracic) spine warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.

Here, the evidence of record clearly establishes that the 
veteran has degenerative joint disease of the cervical and 
thoracic segments of the spine, as substantiated by x-rays 
taken in March 1990, which is approximately one month 
following the veteran's retirement from active duty service.  
See, e.g., 38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  However, when the medical data of 
record are evaluated under Diagnostic Codes 5003 and 5010 (as 
contemplated by the criteria for Diagnostic Codes 5290 and 
5291), it is apparent that the veteran is not entitled to a 
compensable evaluation based on the degree of limitation of 
motion in the veteran's cervical or thoracic segment of the 
spine.  The VA examinations conducted between March 1990 and 
January 1992 indicated that the veteran demonstrated full and 
intact range of motion.  Nevertheless, the March 1990 
examiner diagnosed the veteran as having a history of neck 
pain.  The 1992 VA examination indicated that there was a 
portion of the cervical spine motion which was painful, 
albeit not significant, and the examiner noted the presence 
of tenderness to deeper palpation throughout the mid-thoracic 
region.

Despite the absence of significant objective findings, it is 
the Board's judgment, nonetheless, that the evidence creates 
a question as to the most appropriate evaluations for the 
veteran's cervical and thoracic segments of the spine.  
Considering objective findings of tenderness to palpation and 
the veteran's history of pain, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
cervical and thoracic segments of the spine each warrant a 10 
percent evaluation, the minimum compensable evaluation for 
each spinal joint.  38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic 
Codes 5003 and 5010.  See generally DeLuca, supra; 38 C.F.R. 
§§ 4.40, 4.45.  Therefore, the Board concludes that the 
symptomatology associated with the veteran's cervical and 
thoracic segments of the spine is separate and distinct and 
would not result in evaluation of the same manifestation 
twice under various diagnoses.  See Estaban, supra; see also 
38 C.F.R. § 4.25(b).  Accordingly, separate disability 
evaluations are in order.

However, in the absence of objective evidence of limitation 
of motion or other impairment indicated in Diagnostic Code 
5287, 5288, and 5293, relative to the cervical and thoracic 
segments of the spine, the Board further concludes that an 
evaluation in excess of 10 percent for either the cervical or 
thoracic segment of the spine is not shown to be warranted 
under the rating schedule.

In reaching the decision in this case, the Board recognizes 
that the RO has not addressed the question of whether 
separate ratings under Diagnostic Codes 5003 and 5010 are 
warranted.  Thus, the Board must consider whether the veteran 
has been given full notice and an opportunity to be heard, 
and if not, whether the veteran has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  As the 
evidence of record adequately spoke to the diagnostic 
criteria of 5003 and 5010, the Board's decision to assign 
separate 10 percent ratings for degenerative joint disease of 
the cervical and thoracic segments of the spine, in addition 
to the assignment of a 20 percent rating for degenerative 
joint disease of the lumbar spine, results in a favorable 
determination to the veteran and does not adversely alter the 
ultimate outcome of his appeal.  Thus, the Board concludes 
that the veteran has not been prejudiced by its action.  Id. 
at 394.


II.  Right Ankle Disability

Factual Background

In a June 1990 rating decision, the RO granted service 
connection for right ankle fracture with degenerative joint 
disease, evaluated as 10 percent disabling.  The award was 
based on the service medical records, which showed that the 
veteran fractured his right ankle in January 1980 with open 
reduction internal fixation surgery in August 1980, and a VA 
examination in October 1990, which revealed moderate right 
ankle degenerative joint disease.  

VA examination in January 1992 revealed that the veteran was 
able to come to neutral dorsiflexion and 30 degrees of 
plantar flexion in the right ankle.  There was significant 
swelling of the right ankle along with a well-healed lateral 
incision.  The veteran had mild ankle joint tenderness.  He 
was within normal limits for subtalar motion.  

In a March 1992 hearing officer's decision, effectuated in a 
rating decision the following month, the rating for the right 
ankle disability was increased to 20 percent effective 
February 1, 1990. 

VA outpatient treatment records dated in 1994 and 1995 show 
that the veteran was seen on occasion for right ankle pain.  
In June 1995, range of motion of the right ankle was 0 
degrees dorsiflexion and 30 degrees plantar flexion.  There 
was effusion around the ankle joint along with pain on 
palpation.  An abduction deformity of the ankle was noted.  
Orthotics and an ankle brace were provided.  In August 1995, 
the veteran reported that his gait was much improved with the 
brace.  

On VA examination in November 1995, the veteran reported that 
since 1990 he had worn a brace that allowed dorsiflexion, but 
prevented plantar flexion.  He wore this most of the time 
except when he played golf.  He had a different brace that 
allowed him to walk, but he tended to stumble easily.  On 
physical examination, he had normal circulation to the foot, 
however, he did have varices of his anterior leg and claimed 
swelling from time to time.  He had plantar flexion of 40 
degrees, dorsiflexion of -10 degrees and by force the ankle 
could be brought to 0 degrees, but he had no dorsiflexion at 
all.  Eversion was 15 degrees and inversion was 5 degrees.  
His ankle was quite widened, measuring 28 cms around the 
malleoli on the right compared to 24 on the left.  He did not 
appear to have atrophy of his foot or leg muscles.  The 
veteran, however, complained of pain of his 
metatarsophalangeal joints, particularly the first of the 
right, where there was a callosity on the plantar surface and 
also a callus on the medial aspect as well.  The diagnosis 
was history of an ankle fracture with considerable loss of 
range of motion and without support would have a foot drop.  
The examiner noted that the veteran seemed to function fairly 
well with his brace.  

In June 1996, the veteran testified that his ankle had become 
progressively worse in the past two years.  The major problem 
he believed was that the joint did not bend properly.  It was 
limited in both dorsiflexion and plantar flexion.  With his 
foot on the ground he could raise his toes a little bit.  In 
addition, there was instability of the joint.  The hearing 
officer noted that the right ankle was noticeably larger than 
the left.  The veteran indicated that he had several braces 
he wore with the ankle.  He usually wore a metal hinged brace 
that did not permit plantar flexion.  It also prevented him 
from walking more on his heel by turning his foot to the 
outside.  He had a second brace with plastic sides and Velcro 
fasteners.  He used this brace for activities such as golf 
because it provided lateral stability of the ankle joint but 
did not affect plantar flexion.  He further testified that 
the ankle was stiff when he walked, making it difficult to 
walk on uneven terrain, and that the ankle was constantly 
painful.  He took Ibuprofen for pain.  He indicated that his 
job as mental health counselor required a considerable amount 
of walking and stairs.  His ankle was sometimes painful 
enough to awaken him at night.  See June 1996 hearing 
transcript.  

On VA examination in July 1997, the veteran complained of 
right foot outward rotation and right ankle discomfort 
described as aching.  He also complained of right ankle 
instability that occurred when arising from sitting to 
standing and foot dorsum swelling "at the end of the day."  
He reported that he had received multiple braces for right 
ankle instability that had been ineffective until recently.  
He noted that he was sent for a custom ankle/foot orthotic in 
March 1997 that was rated as "much better."  He rated 
medication therapy as effective, and stated, "It got me 
going."  On physical examination, the veteran was observed 
arising from sitting to standing and ambulating with mild 
right-sided antalgic gait.  He was inspected without shoes 
and socks, standing.  He had normal stance with right-sided 
outward rotation of 30 degrees.  He was observed sitting and 
had the right foot in 15 degrees of plantar flexion.  Passive 
range of motion was notable for right-sided ankle 
dorsiflexion from -5 degrees to 0 degrees, right-sided 
dorsiflexion from 5 degrees to 35 degrees.  Calf 
circumference was symmetric.  Strength was equal.  Leg length 
was equal.  There was right-sided surgical scarring with no 
discomfort on deep palpation of the scarring residuals.  
There was mild right-sided antalgic gait and it was noted 
that there was aggravation with toe walking more than heel 
walking.  There was no ankle laxity with vigorous stress 
testing in anterior, posterior and lateral directions.  Deep 
tendon reflexes at the knee and ankle were 2+/10, 
symmetrical, with plantar reflexes downward and symmetric.  
X-rays showed degenerative osteoarthritis.  The diagnosis was 
right ankle condition with clinical correlation of decreased 
range of motion, no joint laxity.  The examiner opined that 
the veteran's subjective ankle instability was secondary to 
partial ankylosis.  

Analysis

The veteran's right ankle disability is currently evaluated 
as 20 percent disabling under Diagnostic Codes 5010 and 5271.  
Diagnostic Code 5010 provides that arthritis due to trauma 
and substantiated by X-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis will be rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  The 
Board notes that the 20 percent rating currently assigned is 
the maximum evaluation available under Diagnostic Code 5271 
for limitation of motion of the ankle.  Under Diagnostic Code 
5270, ankylosis of the ankle, a 30 percent rating may be 
assigned with ankylosis in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between zero 
degrees and 10 degrees.  A 40 percent rating requires 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Normal ankle dorsiflexion is to 20 degrees and normal plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

After careful consideration of all the evidence, including 
the veteran's testimony and the detailed findings and 
observations by the VA examiner in July 1997, and after also 
resolving all doubt in favor of the veteran, the Board 
concludes that the symptomatology attributable to the 
veteran's right ankle disability approximates that of 
ankylosis of the ankle in dorsiflexion between 0 and 10 
degrees.  In so deciding, the Board notes that the most 
recent VA examination showed that dorsiflexion of the right 
ankle was between 5 and 35 degrees.  In addition, the Board 
notes that the comments of the VA examiner can be interpreted 
as showing ankylosis of the ankle.  Accordingly, after 
considering the debilitating effects of pain per 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the Board finds that the right ankle 
disability approximates a 30 percent evaluation under 
Diagnostic Code 5270.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  

With respect to the veteran's entitlement to a rating in 
excess of 30 percent, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
degree of pain, discomfort, and functional loss experienced 
by the veteran.  There is no evidence that the right ankle is 
ankylosed in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity which would 
warrant a 40 percent evaluation under Diagnostic Code 5270.  

ORDER

A separate 20 percent evaluation for degenerative joint 
disease of the lumbar spine, for the period from February 1, 
1990, is granted, subject to the provisions governing the 
award of monetary benefits.

A separate 10 percent evaluation for degenerative joint 
disease of the cervical spine, for the period from February 
1, 1990, is granted, subject to the provisions governing the 
award of monetary benefits.

A separate 10 percent evaluation for degenerative joint 
disease of the thoracic spine, for the period from February 
1, 1990, is granted, subject to the provisions governing the 
award of monetary benefits.

A 30 percent rating for residuals of a right ankle fracture 
with degenerative joint disease, for the period from February 
1, 1990, is granted, subject to the provisions governing the 
award of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

